DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Receipt of Remarks/Amendments filed on 04/30/2021 is acknowledged. Claims 1, 3, 5, 7, 9, 11, 15-23, 28, 30, 40, 42, 43, 52 are currently pending. Claims 21, 40, 42, 43 and 52 have been withdrawn. Accordingly, claims 1, 3, 5, 7, 9, 11, 15-20, 22-23, 28 and 30 are currently under examination.
Priority
This application is a national stage entry of PCT/US2017/063829, filed 11/30/2017.
PCT/US2017/063829 claims priority from provisional application 62428752, file 12/01/2016.

Information Disclosure Statement
The IDS filed on 09/12/2019 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 5, 7, 9, 11, 15-23, 28, 30) and nanoscopic particulate filler (claim 19) as the species in the reply filed on 04/30/2021 is acknowledged. 
Upon further search and consideration, the examiner has expanded the election of species and rejoined silica as the filler (claim 20) since the prior art being relied upon comprises silica as a filler and the search is coextensive.
Claim 21 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the encapsulated material is suitable for use in a biological carrier material comprising a basic core material and an inorganic shell material”. Claim 30 depends on claim 28 in which the encapsulated material comprises a basic pH core material and an inorganic shell material. It is unclear whether the biological carrier material comprising a basic core material and an inorganic shell material in claim 30 is the same as the encapsulated material comprising a basic pH core material and an inorganic shell material or whether it is referring to a different material than what is comprised in the encapsulated material recited in claim 28. If the encapsulate material and the biological carrier material are different, then it needs to be clarified what differentiates the basic core bacterial and the inorganic shell material from the encapsulated and biological carrier material. Further, if the basic core material and the inorganic shell material are meant to refer back the encapsulated material recited in claim 28, then the claim needs to amended to clarify that and provide a proper antecedent basis. For example, amending the claim to recite “wherein the encapsulated material is suitable for use in a biological carrier material, the encapsulated material comprising the basic core material and the inorganic material”, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 11, 16, 18-20, 22-23, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weimer et al. (US 2004/0224087 A1; Nov. 11, 2004).
Weimer throughout the reference teaches dental composite filler materials comprising particles coated via an atomic layer deposition (ALD) process. The coating material has a different composition than the core particle. (Abstract).
Regarding claims 1 and 28, Weimer discloses encapsulated materials comprising a base particle surrounded by an inorganic shell material comprising metal oxide (see: Para 0007, 0009, 0011, 0012 and 0052). It teaches the base particle being silica and the coating layer being a metal oxide (Para 0007). It also teaches hardenable dental compositions comprising the particles. It teaches the particles of the invention are used in dental composites in the same manner as conventional particles and that application and curing in the oral environment is not significantly different than for conventional 
Regarding claim 3, the recitation “the shell is degradable by the second part” does not add any structural limitation to the composition itself and as discussed supra, the reference teaches all the components recited in claim 1 and is structurally the same as the instant invention and therefore the shell would inherently be degradable by the second part.
Regarding claims 5 and 16, the instant specification state the encapsulated dental fillers comprise neutral metal oxide that has low solubility in water and include for example silica (See: Page 6, line 29-32). As discussed supra, Weimer teaches the base particle being silica and thus reads on claim 16. With respect to claims 5, the Weimer reference teaches that same basic core material as the instant invention and thus would have the same pKa recited in instant claim 5. Moreover, the pKa of silica is around 9 and 13 and thus overlaps the instantly claimed pKa. 
Regarding claim 9, Example 2 discloses a 1, 2, 4 and 8 nm thick TiO2 coating layers, i.e., film, on the silica particles which reads on thickness less than 500 nm recited in claim 9. The reference also discloses that the particle coating layers are conformal and that the thickness of the coating layer is relatively uniform across the surface of the particle (i.e. continuous) (Para 0024 and 0026). 
Regarding claim 11, the reference teaches TiO2 coating layer (i.e. shell material) and the instant specification in example 4 also disclose a titanium dioxide shell. Therefore, it reads on instant claim 11, wherein shell material comprises a metal oxide having a pKa of 6-8. 
Regarding claims 18-20 and 22-23, Weimer teaches that the composition comprises a light-curable polymeric resin and a particulate filler material, wherein the particulate filler material includes 
Regarding claim 30, the recitation wherein the encapsulate material is suitable for use in a biological carrier material is an intended use of the composition and does not add any structural limitation to the composition. Since the prior art teaches all the components of the encapsulated material, the prior art composition would inherently be suitable for use in a biological carrier material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9, 11, 15, 16, 17, 18-20, 22-23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al. (US 2004/0224087 A1; Nov. 11, 2004) as applied to 1, 3, 5, 9, 11, 16, 18-20, 22-23, 28 and 30 above and further in view of Lubbe (US 2015/0342841 A1; Dec. 3, 2015).
The teachings of Weimer have been set forth above. Weimer does not expressly teach wherein the basic core material comprises calcium silicate. However, this deficiency is cured by Lubbe.
 Lubbe throughout the reference teaches polysiloxane compound comprising specific siloxane units, curable dental material comprising polysiloxane compound and cured dental matrial obtainable from the curable dental materials (Abstract; Para 0001). 

With respect to claims 7 and 17, the combination of the above references teach a formulation which comprises calcium silicate filler particles in the basic core material along with other component recited in the instant claims. Therefore the formulation comprising calcium silicate along with other instantly claimed component would necessarily be capable of releasing calcium ions and promote remineralization as recited in instant claims 7 and 17.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Weimer to incorporate the teachings of Lubbe and include calcium silicate into the dental composite filler formulation of Weimer. One would have been motivated to do so because, as discussed supra, Weimer teaches filler material includes particles that have a refractive index in the range of about 1.48 to about 1.6 and silica particles of 60 nm diameter having refractive index of 1.5-1.60 (Para 0008 and 0014), and Lubbe also teaches filler particles which have a refractive index ranging from 1.46 to 1.56 which overlaps the refractive index taught in Weimer and Lubbe also teaches silica as one of the filler particle. It would have been obvious to one of ordinary skill in the art to try and substitute the filler particles which have similar refractive index as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One would have had a reasonable expectation of success because both references are directed to dental materials comprising similar filler particles having similar refractive index. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 3, 5, 7, 9, 16-20, 22, 28 and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 8, 9, 10 and 11 of copending Application No. 15/734,357. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘357 in claim 1 teaches a two part hardenable dental composition, wherein first part comprises an encapsulated material comprising a basic core material and an inorganic shell material comprising a metal oxide surrounding the core and wherein second part comprises a liquid material. Claim 11 teaches the liquid material comprises water or acid. Claim 5 of ‘357 teaches the shell is degradable by second part and claim 6 teaches the basic core material comprises a component having a pKa of 8-14. Further, claim 7 of ‘357 teaches the basic core material comprises a material that releases calcium ions and claim 8 teaches the shell is a continuous film having an average thickness less than 500nm. ‘357 also teaches in claims 9 and 10, the basic core material comprises a dental filler comprising neutral metal oxides and the composition comprises a second filler of nanoscopic filler material wherein the second filler material comprises zirconia, silica or mixture thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                      /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616